DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
“Claim 1. A downhole sampling method comprising:
receiving fluid data from a fluid downhole in a wellbore operation;
defining a subset of the fluid data and a remaining subset of the fluid data;
iteratively generating, by a processing device, a plurality of curves fit to the subset of the fluid data; and
performing, by the processing device, a validation on the plurality of curves as applied to the remaining subset of the fluid data to determine one or more best fit curves from the plurality of curves.”

“11. A system to sample downhole fluid, the system comprising:
a drilling rig comprising a bottom hole assembly disposed in a wellbore and configured to acquire fluid data;
a processing system comprising a memory and a processor, the processing system being disposed at a surface of the wellbore, the processing system for executing computer readable instructions, the computer readable instructions controlling the processing system to perform operations comprising:
receiving the fluid data from a fluid downhole in a wellbore operation; defining a subset of the fluid data and a remaining subset of the fluid data; iteratively generating a plurality of curves fit to the subset of the fluid data; and

performing a validation on the plurality of curves as applied to the remaining subset of the fluid data to determine one or more best fit curves from the plurality of curves.”
The highlighted steps is considered to be equivalent of a mathematical concepts and mathematical steps.

Under step 2A prong 2,


Claims 1 and 11 do not direct to any practical application, the claim just defining field of use for calculation and do not tied to any particular device.
The claims 1 and 11 do not comprise any significant elements/steps.
The steps of “receiving fluid data from a fluid downhole in a wellbore operation” and “acquire fluid data” just data obtaining and output data, which is insignificant extra solution activity.
 Regarding steps of “a drilling rig comprising a bottom hole assembly disposed in a wellbore” just insignificant additional assembly in Claim 11.

Additionally, the Claim 11 comprises the” a memory”, ”a processor” and
“the processing system for executing computer readable instructions, the computer readable instructions controlling the processing system to perform operations” these are merely a general computer and generic pieces of the computer and software running on the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
 There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
Under step 2B 
In claims 1 and 11 the steps of “receiving fluid data from a fluid downhole in a wellbore operation”   just well-known, routine and conventional steps of obtaining data in the relevant art as evidence provide by the DiFoggio et al., (US Pub.20070238180), Gisolf (US Pub.2017/015274333) (Fig.1) and Shammai (US Pub.20040231842) (Fig. 4, # 416, Para [0047]).

In claims 11 the steps of “a drilling rig comprising a bottom hole assembly disposed in a wellbore and configured to acquire fluid data”  just well-known, routine and conventional steps of obtaining data in the relevant art as evidence provide by the Gisolf (US Pub.2017/015274333) (Fig.1) and Shammai (US Pub.20040231842) (Fig. 4, # 416, Para [0047]).

Also, Claims 2-10 and 12-20 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al., (US Pub.20070238180), hereinafter DiFoggio in view of Schmidt et al., (US Pub.20030065476), hereinafter Schmidt.

Regarding Claim 1, DiFoggio disclose a downhole sampling method (Claim 1, where a method of estimating a characteristic of brine in a fluid obtained from a formation) comprising:
receiving fluid data (Claim 1, where measurements of refractive index of fluid) from a fluid downhole in a wellbore operation (para [0031], Claim 1 and Fig. 4,  where during the withdrawal of the fluid from a formation);
defining a subset (Fig. 4, measurement data of figure 4 except spurious measurements 412) of the fluid data and a remaining subset (Fig. 4, the spurious measurements 412) of the fluid data (Fig. 4, para [0036], [0038], where  generating a curve 420 fit to the measurement data);
DiFoggio does not disclose:
iteratively generating, by a processing device, a plurality of curves fit to the subset of the fluid data; and
performing, by the processing device, a validation on the plurality of curves as applied to the remaining subset of the fluid data to determine one or more best fit curves from the plurality of curves.
Schmidt disclose iteratively generating, by a processing device, a plurality of curves fit to the subset of the fluid data (Figs. 1 and 3, para [0060]-[0063], where a method for performing a curve fit on a plurality of data points, the method comprising: generating a curve based on two or more randomly selected points form the plurality of points); and
performing, by the processing device, a validation on the plurality of curves as applied to the remaining subset of the fluid data to determine one or more best fit curves from the plurality of curves (Fig. 3, Claim 1, para [0060]-[0063], where a method for performing a curve fit on a plurality of data points, the method  comprising: generating
a curve based on two or more randomly selected point form the plurality of points;
testing the curve against a first subset of the plurality of data points; and if the test results meet criteria, outputting information regarding the curve, or if not, continuing the above steps of the generating and testing a curve in an iterative fashion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide best curves fit, as taught by Schmidt  into DiFoggio  in order to more accurately define cleanliness possible values for fluid contamination prediction.

Regarding Claims 2 and 12, DiFoggio and Schmidt disclose the method/system of claims 1 or 11, further DiFoggio disclose comprising determining a maximum cleanliness value (Fig. 4, para [0031], where at long pumping time (which may be 24 hours, etc.), a dynamic equilibrium is reached in which the fluid sample being withdrawn from the formation cleans up at the same rate as it is re-contaminated from adjacent zones and the refractive index of the fluid has substantially stopped changing).

Regarding Claims 3 and 13, DiFoggio and Schmidt disclose the method/system of claims 1 or 11, further DiFoggio disclose comprising determining a contamination level using each of the one or more best fit curves (para [0038], where providing the current contamination level by fitting a suitable curve to the refractive index data take  over a selected time period).

Regarding Claims 4 and 14, DiFoggio and Schmidt disclose the method/system  of claims 1 or 11, further DiFoggio disclose wherein iteratively generating the plurality of curves further comprises:
defining a low threshold (Fig. 4, para (0038], where discarding spurious (high and low) measurements (data spikes) 412 before fitting a curve));
defining a high threshold(Fig. 4, para (0038], where discarding spurious (high and low) measurements (data spikes) 412 before fitting a curve)); and
defining a percent data range (Fig. 4, para (0038], where when the refractive index of the filtrate and pure  formation fluid are known, the percentage of purity or contamination can be determined by liner interpolation between these two end points).

Regarding Claims 10, DiFoggio and Schmidt disclose the method/system  of claims 3 or 13, further DiFoggio disclose wherein the contamination level is based on a filtrate value (Fig. 4, para (0038], where when the refractive index of the filtrate and pure formation fluid are known, the percentage of purity or contamination can be determined by liner interpolation between these two end points).

Regarding Claim 11,  DiFoggio disclose a system to sample downhole fluid (Claim 16, where an apparatus for estimating a characteristic of brine obtained from a formation), the system comprising:

a drilling rig (para [0022], where a downhole tool 103) comprising a bottom hole assembly  (an optical sensing module 170 and optional sample tanks 128) disposed in a wellbore (a well 101)  and configured to acquire fluid data (Fig.1, para [0021], and [0022], where measurements of refractive index of the fluid);
a processing system (Fig. 1, a surface controller 150) comprising a memory and a processor, the processing system being disposed at a surface of the wellbore, the processing system for executing computer readable instructions (Fig. 1, para [0022], where telemetry for the wireline embodiment includes a downhole two-way communication unit 116 connected to a surface two-way communication unit 118… tool 103 includes a downhole controller 160 having a processor and memory 162 for controlling formation test), the computer readable instructions controlling the processing system to perform operations comprising:
receiving the fluid data (Abstract, para [0038], where measurements of refractive index of a fluid) from a fluid downhole in a wellbore operation (Figs. 1 and 4, para [0031], where  during the withdrawal of the  fluid from a formation); 
defining a subset (measurement data of figure 4 except spurious measurements 412) of the fluid data and a remaining subset of the fluid data (Fig. 4, para [0036], where the spurious measurements 412); 
DiFoggio does not disclose
iteratively generating a plurality of curves fit to the subset of the fluid data; and
performing a validation on the plurality of curves as applied to the remaining subset of the fluid data to determine one or more best fit curves from the plurality of curves.
Schmidt disclose iteratively generating a plurality of curves fit to the subset of the fluid data (Figs. 1 and 3, para [0060]-[0063], where a method for performing a curve fit on a plurality of data points, the method comprising: generating a curve based on two or more randomly selected points form the plurality of points); and
performing a validation on the plurality of curves as applied to the remaining subset of the fluid data to determine one or more best fit curves from the plurality of curves (Figs. 1 and 3, para [0060]-[0063], where a method for performing a curve fit on a plurality of data points, the method comprising: generating a curve based on two or more randomly selected points form the plurality of points; testing the curve against a first subset of the plurality of data points; and if the test results meet criteria, outputting information regarding the curve, or of not, continuing the above steps of the generating and testing a curve in an iterative fashion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to  provide best curves fit,  as taught by Schmidt  into DiFoggio  in order to more accurately define cleanliness possible values for fluid contamination prediction.


Examiner Note with regards to Prior Art:
 Regarding claims 5 and 15: the closest prior art does not teach or render obvious steps of:   iteratively generating the plurality of curves further comprises iteratively generating a first plurality of curves between the low threshold and the high threshold, wherein the high threshold is decremented each iteration until the percent data range is met.

 Claims 6-9 and 16-19 are not rejected under 102/103 Rejection due to their dependency on claim 5 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Price et al., (US Pub.20180320516);
2. Hsu et al., (US Pub.20170328202);
3. Gisolf et al., (US Pub.20170152743);
4. Lee et al., (US Pub.20160186562).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857